Citation Nr: 0608268	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  05-34 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased (compensable) rating for a 
bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from December 1951 to 
November 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska

During the course of this appeal, both the appellant and his 
representative have argued that his tinnitus interferes with 
his ability to understand conversations.  However, the Board 
notes that an unappealed rating action in February 2003 
confirmed and continued the maximum 10 percent schedular 
disability evaluation assigned for the service-connected 
tinnitus.  If the appellant intends to claim entitlement to 
an extraschedular rating for tinnitus, he or his 
representative should clearly indicate this intention, in 
writing, to the RO.  


FINDING OF FACT

On official audiometric testing, the appellant manifested 
Level I hearing in both ears.  


CONCLUSION OF LAW

Entitlement to a compensable rating for a bilateral hearing 
loss disability is not established.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that, through various letters and the 
statement of the case, VA has notified the appellant of the 
evidence and information needed to substantiate the current 
claim, the information he should provide to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence and information on his behalf, and 
the evidence that the appellant should submit if he did not 
desire VA to obtain the evidence on his behalf.  See, e.g., 
the letter addressed to the appellant by VA dated March 17, 
2005.  In this letter, VA specifically informed the appellant 
of the current status of his claim and of the evidence 
already of record in support of the claim, and of what the 
evidence must show in order to support the claim.  The 
appellant was also asked to inform VA of any additional 
evidence or information which he thought would support his 
claim, so that the RO could attempt to obtain this additional 
evidence for him.  Moreover, the veteran was specifically 
asked to submit any pertinent evidence in his possession.  
Therefore, to this extent, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary 
to establish an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
this element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for an 
increased rating, any questions as to the appropriate 
effective date to be assigned are rendered moot.  

Moreover, the appellant has been accorded a comprehensive VA 
examination in connection with the current claim, and VA 
medical records have been obtained and reviewed.  Neither the 
appellant nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the present claim, and the Board is also unaware 
of any such outstanding evidence or information.  The 
appellant specified in March 2005 that he had no additional 
evidence to submit in support of his claim.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issue was initially 
adjudicated by the RO in June 2005 after extensive 
notification and evidentiary development were accomplished in 
accordance with the VCAA, and the claim was last adjudicated 
in October 2005 after all relevant evidence had been obtained 
and reviewed.  There is no indication or reason to believe 
that that the ultimate decision of the originating agency on 
the merits of this claim would have been different had 
initial adjudication been preceded by complete VCAA 
notification and development.  In sum, the Board is 


satisfied that VA has properly processed the claim following 
compliance with the notice requirements of the VCAA and the 
implementing regulations and Pelegrini.  Any remaining 
procedural errors would constitute harmless error.  
Therefore, in the Board's opinion, there is no prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Evaluations for defective hearing range from noncompensable 
to 100 percent and are based on organic impairment of hearing 
acuity as measured by results of controlled speech 
discrimination tests and by average pure tone threshold 
levels obtained by audiometric testing.  To evaluate the 
degree of disability resulting from defective hearing which 
is service-connected, the Rating Schedule establishes, based 
on the average pure tone threshold levels and the results of 
the controlled speech discrimination tests, 11 auditory 
acuity levels from numeric designations I (for an essentially 
normal acuity level) to level XI (for profound deafness).  
The Court has noted that the "disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a 


case before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

In an August 2001 rating action, the appellant was granted 
service connection for bilateral hearing loss disability with 
a noncompensable evaluation, effective from March 2001.  The 
present claim seeking an increased rating was received in 
March 2005.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to this disability, except as noted above.  

On an authorized audiological evaluation in February 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
30
45
60
75
LEFT
X
20
50
65
80

The average pure tone threshold level was 53 decibels on the 
right and 54 decibels on the left.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 96 percent in the left ear.  Under Table VI 
of section 4.85 of the Rating Schedule, these results 
translate to Level I hearing in both ears, which is 


consistent with a noncompensable disability rating for 
bilateral hearing loss disability.  The veteran does not have 
an exceptional pattern of hearing impairment, as defined in 
38 C.F.R. § 4.86(a), (b).  The appellant's representative has 
admitted that these results are not consistent with a 
compensable schedular rating.  See VA Form 646, Statement of 
Accredited Representation in Appealed Case, dated in November 
2005.  In this connection, it should again be emphasized that 
"disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

VA outpatient treatment records dating from May 2000 to June 
2005 indicate that the appellant was issued new hearing aids 
in February 2005 which reportedly improved his hearing.  

Based upon a mechanical application of the rating criteria to 
the facts in this case, a compensable schedular rating for 
bilateral hearing loss disability is not warranted at this 
time.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  There is no indication in the record that the 
schedular evaluation is inadequate to evaluate the impairment 
of the appellant's earning capacity due to the disability at 
issue.  The veteran has not required frequent hospitalization 
for this disability and the manifestations of this disability 
are not in excess of those contemplated by the schedular 
criteria.  Therefore, referral of this case for extra-
schedular consideration is not in order.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  


ORDER

A compensable disability rating for bilateral hearing loss 
disability is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


